DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 30, 2020, in claims 1-20 were canceled and claims 21-40 are added and presented for examination.

Remark
It is noted that 35 USC 112 rejection (f) paragraph is invoking the limitation of claims 30-39 set forth in the pending claims application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 30 recites “an execution engine configured to” and “processing engine configured to”. It appears that the “execution engine” and “processing engine” are software per se. According the original specification (par. [0034]) both execution engine” and “processing engine” are program instructions. Therefore, claim 30 does not fall within the statutory subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 31-32 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 22, 23, 31 and 32 recite “input individual concept of data and output individual concept of data. It is unclear of what seems to be the input and output individual concept of data. The claims do not mention as what applicant referred to input and output individual concept of data. For the purpose of examination the input individual concept of data corresponds to the data element associated with a context; and output individual concept of data corresponds to the relationship between each data element concept. Applicant is advised to amend the claims accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick US 8,195,712.
As to claim 21, McCormick discloses a method comprising:
identifying individual concepts of data from a monolithic unit of data (see col.1, lines 60-67, and col.17, lines 5-10, identifying data element concepts from a lattice data set);
determining one or more dependencies associated with each of the individual concepts of data, wherein each individual concept is associated with at least one corresponding dependency (see col.1, lines 60-67, each data element is associated with a concept, wherein each data element associated concept is linked to one or more other data elements associated with one or more other concepts), and wherein each dependency interrelates each individual concept of data with at least one other individual concept of data (see col.1, lines 60-67 and col.2, lines 1-5, wherein the link defined a path or relation between data element associated with a concept);
generating a dependency graph based upon the one or more dependencies associated with each individual concept of data (see col., lines, creating a dependency graph);
deriving a computation path based on the dependency graph (col.2, lines 8-16, determining a path based on the relationship between the first data element associated with a first concept and second data element associated with a second concept and see fig.22, establishing a path between original concepts and the concepts through data element relationship); and
processing one of the individual concepts of data and each dependency associated with the individual concept of data based upon the computation path in response to a request for data relating to the monolithic unit of data (see col.14, lines 55-67, examining the dependency tree associated with a query and accumulating the subset of concept atomics that actually appear in 

As to claim 30, McCormick discloses a system comprising:
an execution engine (col.8, lines 44-52, execution engine) configured to:
identify atomic concepts from a monolithic unit of data (see col.1, lines 60-67, and col.17, lines 5-10, identifying data element concepts from a lattice data set),
determine one or more dependencies associated with each of the atomic concepts (see col.1, lines 60-67, each data element is associated with a concept, wherein each data element associated concept is linked to one or more other data elements associated with one or more other concepts), wherein each dependency interrelates each atomic concept with at least one other atomic concept (see col.1, lines 60-67 and col.2, lines 1-5, wherein the link defined a path or relation between data element associated with a concept);
derive a computation path based on the one or more determined dependencies (col.2, lines 8-16, and col.17, lines 25-35, col.25, lines 43-44, determining a path based on the relationship between the first data element associated with a first concept and second data element associated with a second concept and see fig.22, establishing a path between original concepts and the concepts through data element relationship, wherein the links (paths) derived from the source relations); and
a processing engine (see col.8, lines 45-64, execution engine) configured to:
process at least one atomic concept and the one or more dependencies associated with the atomic concept based upon the derived computation path (see col.12, lines 50-67, col.14, lines 55-67, process the atomic concept by examining the dependency tree associated with a query and 

As to claim 40, McCormick discloses a method for stream processing of a data, comprising:
identifying multiple individual signals from a monolith of data (see col.1, lines 60-67, and col.17, lines 5-10, identifying data element concepts from a lattice data set);
associating dependencies that interrelate the individual signals of the monolith of data (see col.1, lines 60-67, and col.2, lines 1-5, each data element is associated with a concept, wherein each data element associated concept is linked to one or more other data elements associated with one or more other concepts, wherein the link defined a path or relation between data element associated with a concept); and
stream processing one or more individual signals and dependencies associated with the one or more individual signals in response to a data request relating to the monolith of data (see col.12, lines 50-67, col.14, lines 55-67, process the atomic concept by examining the dependency tree associated with a query and accumulating the subset of concept atomics that actually appear in the dependencies, and col.19, lines 46-48, find those concepts that don not have a member of their equivalence class that contains a single concepts atomic).

As to claim 22, McCormick discloses the method of claim 21, wherein each individual concept of data comprises an input and an output, and wherein the one or more dependencies are associated with each individual concept of data based upon the input and the output (see col.1, lines 60-67, each data element is associated with a concept (analogous input individual concept 

As to claim 23, McCormick discloses the method of claim 22, wherein the output of an individual concept of data is dependent upon the input, the input comprises at least one other individual concept of data, and the individual concepts of data are interrelated based upon the inputted individual concept of data generating the output (see col.1, lines 60-67 and col.2, lines 1-5, wherein the link defined a path or relation between data element associated with a concept).

As to claim 24, McCormick discloses the method of claim 21, wherein the dependency graph includes the one or more dependencies associated with each individual concept of data and each individual concept of data is connected to at least one other individual concept of data in the dependency graph (col.2, lines 8-16, determining a path based on the relationship between the first data element associated with a first concept and second data element associated with a second concept and see fig.22, establishing a path between original concepts and the concepts through data element relationship).

As to claim 25, McCormick discloses the method of claim 21, wherein the computation path is used to determine an optimal path of accessing an individual concept of data based upon the one or more dependencies associated with each of the individual concepts of data (col.2, lines 8-16, determining a path based on the relationship between the first data element associated with a first concept and second data element associated with a second concept and see fig.22, establishing a path between original concepts and the concepts through data element relationship).


As to claim 27, McCormick discloses the method of claim 21, wherein the one of the individual concepts of data and each dependency associated with the one of the individual concept of data is stream processed, and wherein the method further comprises batch processing at least one other individual concepts of data and each dependency associated with the individual concept of data based upon the computation path in response to a request for data relating to the monolithic unit of data (see col.1, lines 60-67, and col.2, lines 1-5, col.22, lines 11-12, each data element is associated with a concept, wherein each data element associated concept is linked to one or more other data elements associated with one or more other concepts, wherein the link defined a path or relation between data element associated with a concept, calculating the data element and links associated with the concepts);




dependency tree), determining one or more dependencies associated with the new individual concept of data (new concept is then identified, results in changes to the lattice links fig.20, create new "atomic" concepts, FIG. 47, new data elements and links are to be added or removed from the nodes); and updating the dependency graph by adding the one or more dependencies associated with the new individual concept of data (new links (relation or dependencies or paths) among concept data elements according to the flowchart of FIG. 33;).

As to claim 29, McCormick discloses the method of claim 21, further comprising:
identifying an individual concept of data to be updated (see col.24, identifying new concept);
removing the one or more dependencies associated with the individual concept of data to be updated (see col.21, lines 18-19, new data element and links are to be added or removed);
determining one or more new dependencies associated with the individual concept of data to be updated (see col.24, lines 35-45, updating the links (dependencies, relation, path);
updating the dependency graph based upon the one or more new dependencies associated with the individual concept of data to be updated; deriving a new computation path based on the updated dependency graph (col.24, lines 45-67); and
stream processing the individual concept of data to be updated and each dependency associated with the individual concept of data to be updated based upon the new computation 

As to claims 31-39, claims 31-39 are system claims for performing the method of claims 22-29 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100063795 and US 8775158 (is involved in providing a data processing device such as a text mining device capable of extracting characteristic structures properly even in case a plurality of words indicating identical contents or a plurality of words semantically associated are contained in input data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 7, 2021